NON-AQUEOUS ELECTROLYTE SECONDARY BATTERY

Primary Examiner: Gary Harris 		Art Unit: 1727       July 8, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 06/10/2020 was considered by the examiner.

Drawings
4.	The drawings were received on 06/10/2020.  These drawings are acceptable.

Specification
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.


Claim Rejections – 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claim(s) 1-2 is/are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Toyoda et al. US 2015/0333308.
 	As to Claim 1, Toyoda discloses a non-aqueous electrolyte secondary battery [0210], comprising: a positive electrode; a negative electrode; and a non-aqueous electrolyte [0210].  Wherein the positive electrode includes a positive electrode current collector [0010].  A positive electrode active material layer formed on the positive electrode current collector [0010], and a heat (durable) resistant layer which is formed on the positive electrode current collector and is adjacent to the positive electrode active material layer [0018].  The positive electrode active material layer contains a positive electrode active material [0068].  The positive electrode active material is porous particles in which primary particles are aggregated (porous particles in contact with active material layer, [0012]).  
The positive electrode active material inherently has a dibutyl phthalate oil absorption of 26.5 mL/100 g or more and 45.0 mL/100 g or less, and the heat resistant layer contains an inorganic filler (non-conductive particles [0018]) which inherently have a ratio of a tap density of the positive electrode active material to a tap density of the inorganic filler is 1.32 or more and 2.44 or less. See MPEP 2112.  The oil absorption and tap density ratio are inherent given the materials specified in Toyoda is lithium manganate, polyvinylidene fluoride as a binder, acetylene black and N-methyl pyrrolidone [0308-0309].
 	Alternatively, it would have been obvious to require the oil absorption and tap density as claimed as when there is a substantially similar product, as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct not the examiner to show the same process of making.  In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.
 	As to Claim 2, Toyoda discloses the non-aqueous electrolyte secondary battery according to claim 1, wherein the positive electrode active material inherently has the dibutyl phthalate oil absorption of 31.8 mL/100 g or more and 45.0 mL/100 g or less.
The oil absorption and tap density ratio are inherent given the materials specified in Toyoda is lithium manganate, polyvinylidene fluoride as a binder, acetylene black and N-methyl pyrrolidone [0308-0309].
 	Alternatively, it would have been obvious to require the oil absorption and tap density as claimed as when there is a substantially similar product, as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct not the examiner to show the same process of making.  In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.

7.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727